                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      February 6, 2019

BY ECF and EMAIL
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Norman Seabrook,
               16 Cr. 467 (AKH)

Dear Judge Woods:

       The Government respectfully submits this letter to clarify a matter raised in its sentencing
submission of February 4, 2019 (Dkt. No. 289) and to respond to defendant Seabrook’s letter of
February 6, 2019 (Dkt. No. 290).

        First: In its sentencing submission, the Government took the position that a restitution
award of $7 million as to Seabrook, on an apportionment theory, would be appropriate in this case.
Although the Government reached that position after consulting with the Correction Officers
Benevolent Association (“COBA”), the Government does not wish for the Court or any other party
to be misled: this position is actually that of the Government, and not COBA. The Government
understands COBA’s position to be that, as to Seabrook, restitution ought to be awarded up to the
full amount of COBA’s losses. While the Government believes that apportionment is the better
course, we respectfully submit that if the Court requires Seabrook to pay full restitution, Huberfeld,
notwithstanding his agreement with COBA requiring a $7 million payment, should be treated the
same.

        Second, in his February 6 submission, Seabrook suggests that no restitution related to the
loss should be awarded in his case absent some proof that he actually caused Platinum’s failure.
The Court should reject this argument. As proven at trial, among the morsels of information
Seabrook withheld from his fellow Annuity Fund board members was the Fund’s attorneys’
concern that in the event of a catastrophic loss, including one triggered by fraud, the Fund would
likely not be able to recoup its losses. This concern highlighted a package of risks unsuitable to a
benefit plan’s investment profile. Knowledge of this risk alone, testimony showed, would have
been sufficient to deter the rest of the board’s members from approving the investment. The
responsibility still lies with Seabrook.

      Finally, Seabrook further rounds out the picture of recent sentences provided by the
Government by providing the outcomes of several union misconduct cases. Unlike this case, two
                                                                                             Page 2


of those three cases involved embezzlement, not bribery or kickbacks.1 While the Court can and
should consider these cases, it should also consider that Seabrook’s conduct represented more than
a mere theft, but a specific form of betrayal of a duty to his constituents that such that the charged
honest services fraud offenses were appropriate. For that reason, the public corruption cases
provided by the Government should also be considered – both as apt points of comparison with
respect to the conduct and because considerations of general deterrence and the seriousness of the
offense bind them to the instant case.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                           by: __/s/___________________________
                                               Martin S. Bell
                                               Russell Capone
                                               Lara Pomerantz
                                               Assistant United States Attorneys
                                               (212) 637-2463 / 2247 / 2343

cc: All Counsel (via ECF)




1
 In United States v. Smith, 15 Cr. 415 (RMB), the one kickback case cited by Seabrook, the
defendant received a Guidelines sentence.
